Citation Nr: 1754128	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-07 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 30 percent for an anxiety disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing is associated with the claims file.

Since the RO last considered the claim, additional evidence has been added to the Veteran's claims file.  The additional evidence includes private treatment records, service treatment records, and VA treatment records.  Although the Veteran has not provided a waiver of RO consideration of this evidence, a waiver is not needed in this case.  An automatic waiver of Agency of Original Jurisdiction (AOJ) consideration applies in this case with respect to the evidence submitted by the Veteran because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for AOJ consideration of the evidence.  See 38 U.S.C.A. § 7105(e) (West 2014).  Although VA does not currently interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as VA-generated evidence including VA treatment records and examination reports, the Board finds that adjudication of the Veteran's claim below does not prejudice the Veteran because the Board is granting a higher rating of 50 percent for the Veteran's service-connected anxiety disability.


FINDING OF FACT

The Veteran's anxiety disability is manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for an increased rating of 50 percent, but no greater, for an anxiety disability have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist have been met in this case.  A letter dated in December 2011 satisfied the duty to notify provisions as to the claim on appeal.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b)(1) (2017); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and identified private treatment records have been obtained.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded a VA examination with respect to his claim in February 2012.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination provided is adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's anxiety disability under the pertinent diagnostic code rating criteria.  Although the February 2012 VA examination is over five years old, the duty to assist does not require a remand for a new VA examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Additionally, the record contains more recent VA treatment records which show the Veteran's current anxiety symptoms.  Accordingly, the Board concludes that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the May 2017 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that an increased rating is warranted for his service-connected anxiety disability.  The Veteran's anxiety disability is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9413.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As mentioned above, the Veteran's anxiety disability is currently rated as 30 percent disabling under Diagnostic Code 9413.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2017).  The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Entitlement to a specific disability rating, however, requires "sufficient symptoms of the kind listed in the [relevant rating] requirements, or others of similar severity, frequency[,] or duration."  Vazquez-Claudio, 713 F.3d at 118.  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

Pursuant to Diagnostic Code 9413, an anxiety disability is rated 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013). 

A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.

The evidence delineated below does not represent all of the extensive evidence in the claims file, but is representative of the evidence of record and encompasses or is fully representative of evidence that is favorable to the Veteran's claim.

The Veteran has submitted numerous lay statements in support of his claim.  In a January 2012 statement, L.H. reported that the Veteran had problems sleeping at night and experienced nightmares.  She noted that she and the Veteran usually stayed at home to watch television or play cards together for entertainment.  In another January 2012 statement, L.H. noted that the Veteran had a very hard time sleeping, experienced anxiety, had nightmares, and that he had difficulty going places.  She reported that the Veteran always had to be in an area with his back to the wall in a position in which no one could go behind him and facing the door in case he had to exit quickly.  She recalled that he became anxious and experienced a panic attack at her sister's wedding, and that they ended up having to leave.  She explained that the Veteran always set the house alarm immediately when they got home and always checked to ensure that the doors were locked.  She noted that the Veteran slept with a knife and bat beside the bed because she put his gun in a safe, and that they slept with a light on to help him feel safe.  She acknowledged that there had been five break-ins in their house since she began living with the Veteran 5 years before.  She also reported that the Veteran was very impatient and startled easily.  She noted that he did not trust anyone, that he angered easily, and that he did not make friends or keep them.  She reported that they stayed home most of the time because the Veteran felt unsafe in public, and that they played cards every night and watched television for entertainment.

A January 2012 letter from the Veteran's former manager explains that the Veteran had a tenuous working relationship with his co-workers, and that it was common to find the Veteran in verbal disagreements with fellow associates and managers.  He recalled one instance in which the Veteran would not speak to him for a two-month period, and that he had no idea what sparked the refusal to speak with him or what resolved the issue.

In February 2012, the Veteran underwent a VA mental disorders examination.  The Veteran complained of frequent depression and irritability despite treatment.  He also endorsed symptoms of anxiety, panic attacks weekly or less often, chronic sleep impairment, mild to severe depressed mood, severe and chronic nightmares about Vietnam, chronic moderate sleep impairment, moderate chronic irritability and anger, and moderate chronic impairment in concentration.  The Veteran reported that he had been involved with his fiancée for 4 years and 11 months, and noted that they had a positive relationship.  He indicated that he had no children.  He explained that he considered his fiancée to be his friend and noted that he also spoke to another friend by telephone approximately once per month.  He did not report many leisure activities, noting that he did not do much anymore and sometimes watched television.  With regard to work, the Veteran reported that he had worked as a car salesman for 9 years.  He noted that he switched from full-time to part-time employment approximately 2 years before due to health problems.  He explained that he was irritable with other salespersons and his manager, for which he had been "written up."

Mental status examination showed the Veteran to be neatly groomed, alert, and fully oriented.  Psychomotor activity was unremarkable and speech was spontaneous, clear, and coherent.  Attitude was cooperative and attentive.  Mood was depressed or irritable and affect was full.  Thought content and thought process were unremarkable.  There were no delusions or hallucinations.  Judgment and insight were intact.  There was no inappropriate behavior, obsessive or ritualistic behavior, or homicidal ideation.  The Veteran reported that he experienced panic attacks approximately once per month.  He also endorsed 2 episodes of suicidal ideation with plans but no attempts in the prior 5 to 6 months.  Impulse control was reported as fair, and no episodes of violence were noted.  Memory was normal.  The diagnosis was anxiety disorder, not otherwise specified.  A GAF score of 70 was assessed.  The examiner concluded that the Veteran's anxiety disorder resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

Vet Center records from June 2013 through March 2014 note the Veteran's symptoms of nightmares, always sitting with his back to the wall in restaurants, scanning his area, going into "fight mode" when he hears loud noises, carrying a loaded pistol with him, intrusive thoughts, hypervigilance, suicidal thoughts with plan but no attempt, feelings of hopelessness and despair, difficulty concentrating, poor short-term memory such as forgetting where he is in a conversation, anxiety, depression, apathy, lack of spontaneity, changes in personality, slowed thinking, social isolation and avoidance, irritability, poor communication shown by difficulties with fellow employees, lack of trust, emotional numbing, anger and rage, extreme irritability, exaggerated startle response, flashbacks, and loss of interest and motivation.  In June 2013, he noted that he called the VA Suicide Hotline over a year before.  The psychologist reported that the Veteran had significant impairment in social or occupational functioning.  Mental status examination showed the Veteran's appearance to be neat and speech appropriate.  The Veteran was fully oriented with normal memory function and appropriate affect.  Associations were within normal limits and the Veteran was relaxed and at ease.  Judgment was good.  There was evidence of delusions and hallucinations, but no evidence of disorganized thinking or grossly disorganized catatonic behavior.  Another June 2013 record notes that the Veteran was a car salesman and would not go on test drives because of fear of being alone with people he did not know.  He reported that he has had confrontations with fellow employees which "almost come to blows on the showroom floor."  He also noted that he has screamed at his wife.  He noted that he did not like when people were behind him and that he sat with his chair facing the door at work so no one could get behind him.  He stated that he used to be a sports fan, but no longer was.  He indicated that he did not care about movies or friendships, and that he'd just rather be alone.  The diagnose were PTSD and moderate recurrent major depressive disorder.  A GAF score of 52 was assessed.

A November 2013 Corrective Action Report from the Veteran's employer reflects that the Veteran test drove a car and left it in front of the dealership for four days instead of returning it to its original location.  He was informed that the action was not tolerated.  The Veteran refused to sign the report.  A March 2014 Incident Report from the Veteran's employer reflects that he was reprimanded for insubordination.  The report notes that the Veteran announced that he was quitting but then came in the following day upset about a deal.  At that time he became very loud and confrontational.  He was asked to leave the office and he threatened legal action.  The report also indicates that this was the second incident within a one-month time period, and that the Veteran was saying that one of his co-workers was stealing from him and that he did not like him.  The report concludes that the Veteran had been spoken to by several managers.

VA treatment records from 2011 through 2017 reflect complaints of and treatment for anxiety disorder.  The Veteran reported symptoms including agitation, anger, irritability, anxiety, depression, frustration, poor memory, sleep disturbance, intrusive thoughts, avoidance behaviors, flashbacks, lack of motivation and interest to do things, low energy, avoidance of going out in public, exaggerated startle response, suicidal ideation, impulsive or aggressive tendencies; and recurrent negative thoughts.  Mental status examinations showed the Veteran to be regularly alert and oriented.  Motor activity was relaxed or calm and speech was normal.  Hygiene was normal.  Mood was depressed, anxious, tearful, euthymic, or irritable.  Affect was broad.  Attention and concentration were normal.  Memory was normal, although there was some short-term memory forgetfulness.  Thought processes were linear and goal-oriented.  Thought content revealed no auditory or visual hallucinations but there were grandiose delusions.  Judgement was fair or good and insight was good.  Impulse control was adequate.  GAF scores of 55 and 60 were assessed.  In December 2011, the Veteran was seen on an emergent basis due to his primary care physician's concern that he was suicidal.  He noted his religious beliefs that would prevent him from hurting himself.  He also indicated that he could not hurt his girlfriend by killing himself.  He reported that he just needed someone to listen to him and to sleep.  In January 2012, the Veteran reported that he had auditory hallucinations of God's voice or a soldier's voice calling him to help, but at the voices do not last six months.  In December 2013, the Veteran's mood was depressed.  Speech was normal and there was no psychosis or delusions.  The Veteran denied suicidal and homicidal ideation.  In June 2013, the Veteran reported that he was working 4 8-hour shifts each week.  A March 2014 record indicates that the Veteran attended church at times.  In September 2014, he denied suicidal and homicidal ideation.  He reported that he was working part-time, 5 hours per day, as a car salesman.  In November 2016, the Veteran reported that he was not doing well and "just cannot go out any more."

A May 2017 lay statement from G.N., the Veteran's brother, notes that the Veteran was depressed and did not want to be around family or friends.  G.N. indicated that the Veteran became a "recluse" and lost his confidence.  He also reported that the Veteran experienced stress and had terrible flashbacks.  A May 2017 statement from K.A., one of the Veteran's co-workers, notes that she witnessed "occasional, random outbursts with other employees" and that other employees told her about occasional outbursts from the Veteran.  A May 2017 statement from L.H.N., the Veteran's wife, reports that the Veteran must be seated with access to an exit where no one can walk behind him at restaurants; that he was uncomfortable if foreigners sat close to him; that he had to sit in the back row at church where no one could come through; that he was nervous and uncomfortable in public and around others; has an exaggerated startle response; gets sick at the sight of blood; cannot watch movies with blood in them.  She stated that the Veteran had nightmares which throw her out of bed; panic attacks; outbursts of anger; poor memory, such as forgetting whether he has taken his medication; that he sleeps with a knife and bat by his bed; avoided contact with his family and friends.  She also explained that she had to do a lot by herself because the Veteran does not like social engagements.  A May 2017 lay statement from M.B. states that, although he invited the Veteran and his wife to pool parties, they seldom attended.  He noted that the Veteran sat in a chair against the wall at his son's wedding reception before leaving when he became nervous and aggravated around the other guests.  He indicated that the Veteran was polite but did not engage in conversations or social activities.  He always seemed on edge.

In a May 2017 statement, the Veteran's employer reported that the Veteran had been employed at the car dealership for about 11 years.  The employer noted that the Veteran was once fired in 2006 due to a conflict.  He was then rehired.  The employer explained that the Veteran "does a great job for our company" and that he was liked by all employees "for the most part," but that he had "a paranoia issue from time to time" which created difficulty in their sales team.  He also noted that the Veteran had "difficulty with understanding and accepting management's decisions" and was sometimes "less productive" or a "hindrance" to others.  The employer stated that overall, the Veteran's efforts and results have kept him employed despite these episodes.

During his May 2017 hearing before the Board, the Veteran testified that he had no social relationships, and that he just went to work.  He explained that he was working as the top salesman for a car dealership, but that he had to stop working due to back surgery.  He acknowledged that he had many conflicts with co-workers, and that he would sometimes explode.  He also reported experiencing paranoia.  His wife noted that the Veteran engaged in fights with others and that the Veteran had broken watches and gotten into fist fights.  She stated that the Veteran had a history of suicidal ideation, and that he was going to drive his car through a VA Medical Center but she took his keys away from him.  She explained that the Veteran did not get along with others, even his family, and that they tried to attend events but were unable to stay due to the panic attacks that the Veteran experienced when around others.  She acknowledged that the Veteran usually treated her well, but that he had episodes of yelling and screaming at her.  She described the Veteran's hypervigilance and exaggerated startle response when someone enters a room without announcing themselves first.  She also reported that the Veteran had nightmares which threw her out of bed.  The Veteran stated that he experienced frequent depression; verbal and physical anger outbursts; poor memory for where he left his watch, keys, or ring; episodes of violence; nightmares of Vietnam; lack of trust of others; flashbacks; always checking door locks four times; and keeping watch between two doors with a gun, knife, or bat.  He stated that he had no life anymore, except for his wife.  He denied having any friends.

After a detailed review of the claims file, the Board finds that an increased rating of 50 percent, but no greater, is warranted for the Veteran's anxiety disability.

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 52, 55, and 60 denote moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.  His GAF score of 70 reflects some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2017); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The evidence of record reflects that the Veteran demonstrated symptoms including nightmares, sleep disturbance, social isolation, exaggerated startle response, flashbacks, anxiety, depression, panic attacks on a weekly basis, irritability, anger outbursts, impaired concentration, poor short-term memory, intrusive thoughts and memories, impulsive and aggressive tendencies, paranoia, and hypervigilance.  He and his wife reported a history of anger outbursts which sometimes resulted in fist fights.  There was evidence of suicidal thoughts and ideation with plan but no attempts.  The Veteran was employed as a car salesman, but ceased working after he underwent back surgery.  He reported that his relationship with his wife was good, but that he had no other social relationships.  He noted many confrontations with co-workers and managers.  He denied engaging in any social activities aside from occasionally attending church.

The medical evidence of record shows that the Veteran was regularly alert and fully oriented with appropriate appearance and hygiene; normal speech; depressed, irritable, anxious, or tearful mood; full or broad affect; normal thought content; and normal, linear, and goal-directed thought processes.  Insight and judgment were good or fair, and impulse control was reported as fair or adequate.  The Veteran regularly denied hallucinations and delusions, but one record notes a history of grandiose delusions and on another occasion the Veteran stated that he heard God's voice or the voice of a soldier calling for help.  Memory was generally intact with the exception of some impairment in short-term memory.  There was evidence of suicidal ideation but no homicidal ideation.  The February 2012 VA examiner concluded that the Veteran's anxiety disability resulted in occupational and social impairment with mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  A June 2013 treatment record reflects the psychologist's impression that the Veteran had significant impairment in social or occupational functioning.

With consideration of the entire record, the Board finds that the evidence more nearly approximates the criteria for the next higher disability rating of 50 percent for the Veteran's service-connected anxiety disorder.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2017).  In that regard, the evidenced shows that the Veteran experienced symptoms including disturbances of motivation and mood, impaired memory, and difficulty establishing and maintaining effective work and social relationships.  Additionally, the Veteran's GAF scores reflect evidence of moderate symptoms, and the June 2013 psychologist indicated that the Veteran's anxiety disorder resulted in significant impairment in social or occupational functioning.  Although not all of the criteria for a 50 percent rating have been shown, the criteria are simply guidelines for determining whether the Veteran meets the dominant criteria.  The dominant criteria for a 50 percent evaluation are occupational and social impairment with reduced reliability and productivity.  In this case, the Board finds that the evidence of record demonstrates that this level of functional impairment has been met.  Accordingly, based on all the evidence of record, the manifestations of the Veteran's anxiety disability meet the criteria contemplated for a 50 percent evaluation under the provisions of Diagnostic Code 9413.

However, the evidence does not more nearly approximate the criteria for a disability rating of 70 percent or higher.  Id.  While there is evidence of suicidal ideation, difficulty adapting to stressful circumstances, and impaired mood, there is no evidence of speech intermittently illogical, obscure, or irrelevant; impaired impulse control; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  Although the Veteran reported some obsessional rituals such as repeatedly checking door locks and sleeping with a knife and bat next to his bed, the evidence does not suggest that these behaviors interfered with routine activities.  Additionally, while the Veteran's anxiety disorder impacted his working relationships, the evidence does not show that it significantly interfered with his job, or that he stopped working due to his symptoms of anxiety disorder.  Further, the Veteran's judgment was regularly intact, and his thinking was normal. 

Ultimately, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's anxiety disorder was manifested by symptoms warranting a 70 percent or higher evaluation, and the evidence does not show functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9413; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  Here, the preponderance of the evidence weighs against a finding that the Veteran's disability picture more nearly approximates the symptoms as listed for a 70 percent rating, or other symptoms of a similar severity, frequency, or duration.  Rather, the Veteran's symptoms are all reasonably contemplated by the rating criteria for ratings of 50 percent or lower.

Although the evidence of record may demonstrate some of the symptoms contemplated in a 70 percent evaluation, the Board finds the Veteran's disability picture overall more closely corresponds to the requirements for a 50 percent evaluation.  In that regard, the Board finds that the evidence outlined above more nearly approximates occupational and social impairment with reduced reliability and productivity and does not more nearly approximate occupational and social impairment with deficiencies in most areas as outlined by the 70 percent rating criteria.  See Vazquez-Claudio, 713 F.3d at 118 ("Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment.").  Thus, as the evidence does not more nearly approximate an evaluation greater than 50 percent, an evaluation in excess of 50 percent is not warranted for the Veteran's psychiatric disability.

As the preponderance of the evidence is against a rating in excess of 50 percent for anxiety disorder during the entire period on appeal, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected anxiety disorder.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2017).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed at length above, the Veteran's symptomatology is contemplated by the rating criteria for a 50 percent rating.  The Veteran's anxiety disorder does not more nearly approximate the symptoms set forth for a rating of a 70 percent or higher, or any symptoms of similar severity, duration or frequency as those set forth for those ratings.  Accordingly, referral for an extraschedular rating for anxiety disorder is not warranted.

The Court has held that a total disability rating for compensation purposes based on individual unemployability (TDIU) is a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised the issue of entitlement to a TDIU.  Although the evidence reflects that the Veteran is no longer working, he testified that he stopped working because of a recent back surgery.  He has not alleged that he stopped working due to his service-connected anxiety disorder.

Last, Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.


ORDER

Entitlement to an increased rating of 50 percent, but no greater, for the Veteran's anxiety disability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


